Exhibit 10j.(12)

FORM OF RATE SCHEDULE SGS-2F SERVICE AGREEMENT

Rate Schedule 8GS-2F Service Agreement.

Contract No. 100502

THIS SERVICE AGREEMENT (Agreement by and between Northwest Pipeline GP
(Transporter} and Northwest Natural Gas Company {Shipper) restates the Service
Agreement made and entered into on January 01, 1998.

A Pursuant to Section 11.4 of the General Terms and Conditions of Transporter’s
FERC Gas Tariff, Transporter and Shipper desire to restate the Service Agreement
dated January 01, 1998 (“Contract, 100502”) in tile format of Northwest’s
currently effective Form of Service Agreement and to make certain additional
non-substantive changes, while preserving all pre-existing, substantive
contractual rights.

B Shipper originally acquired capacity by entering into a binding precedent
agreement through the open season for incremental firm storage service at
Jackson Prairie; as authorized by FERC in Docket No. CT06-416.

THEREFORE, in consideration of the premise and mutual covenants set forth
herein, Transporter and Shipper agree as follows:

1. Tariff Incorporation. Rate Schedule SGS-2F and the General Terms and
Conditions (GT&C) that apply to Rate Schedule SGS-2F, as such may be revised
from time to time in Transporter’s FERC Gas Tariff (Tariff), are incorporated by
reference as part of this Agreement, except to the extent that any provisions
thereof may be modified by non-conforming provisions herein.

2. Storage Service. Subject to the terms and conditions that apply to service
under this Agreement. Transporter agrees to inject, store and with draw natural
gas for Shipper, on a firm basis. Shipper may request Transporter to withdraw
volumes in excess of Shipper’s Contract Demand on a best efforts basis as
provided in Rate Schedule SGS-2F. The Contract Demand and Storage Capacity are
set forth on Exhibit A.

3. Storage Rates. Shipper agrees to pay Transporter for all services rendered
under this Agreement at the rates set forth or reference herein. The maximum
currently effective rates (Recourse Rates) set forth in the Statement of Rates
in the Tariff, as revised from time to time, that apply to the Rate Schedule
SGS-2F customer category identified on Exhibit A will apply to service hereunder
unless and to the extent that discounted Recourse Rates or awarded capacity
release rates apply as set forth on Exhibit A or negotiated rates apply as set
forth on Exhibit D.

4. Service Term. This Agreement becomes effective on the date first set forth
above. The primary term begin date for the storage service hereunder is set
forth on Exhibit A. This agreement will remain in full force and effect through
the primary term and date set forth on Exhibit A and, if Exhibit A indicates
that an evergreen provision applies, through the established evergreen rollover
periods thereafter until terminated in accordance with the notice requirement
under the applicable evergreen provision.

5. Non-Confirming Provision. All aspects in which this Agreement deviates from
the Tariff, if any, are set forth as non-conforming provision on Exhibit B. If
Exhibit B includes any material non-conforming provision, Transporter will file
the Agreement with the Federal Energy Regulatory Commission (Commission) and the
effectiveness of such non-conforming provisions will be subject to the
Commission acceptance of Transporter’s filing of the non-conforming Agreement.

6. Capacity Release. If Shipper is a temporary capacity release Replacement
Shipper, and capacity release conditions, included recall rights and the amount
of the Releasing Shipper’s Working Gas Quantity released to Shipper for the
initial Storage Cycle are set forth on Exhibit A.

7. Exhibit Incorporation. Exhibit A is attached hereto and incorporated as part
of this Agreement. If Exhibit B and/or D apply, as noted on Exhibit A to this
Agreement, then such Exhibits also are attached hereto and incorporated as part
of this Agreement.

8. Regulatory Authorization. Storage service under this Agreement is authorized
pursuant to the Commission regulation set forth on Exhibit A.

9. Superseded Agreements. When this Agreement takes effect, it supersedes,
cancels and terminates the following agreement(s): Original Service Agreement
dated January 1, 1998.

IN WITNESS WHEREOF, Transporter and Shipper have executed this Restated
Agreement on January 21, 2008.

 

Northwest Natural Gas Company     Northwest Pipeline GP By:       By:   Name:  
    Name:   Title:       Title:  



--------------------------------------------------------------------------------

FORM OF RATE SCHEDULE SGS-2F SERVICE AGREEMENT

(Continued)

EXHIBIT A

Dated January 21, 2008, Effective January 21

to the

Rate Schedule SGS-2F Service Agreement

(Contract No. 100502)

Between Northwest Pipeline GP

and Northwest Natural Gas Company

SERVICE DETAILS

 

  1. Customer Category: Pre-Expansion Shipper

 

  2. Contract Demand: 46,030 Dth per day

 

  3. Storage Capacity: 1,120,286 Dth

 

  4. Recourse or Discounted Recourse Storage Rates:

(Show Not Applicable in Exhibit D is attached.)

 

  a) Demand Charge (per Dth of Contract Demand):

Maximum Currently Effective Tariff Rate

 

  b) Capacity Demand Charge (per Dth of Storage Capacity):

Maximum Currently Effective Tariff Rate

 

  c) Rate Discount Condition Consistent with Section 3.2 of Rate Schedule
SFS-2F:

Not Applicable

 

  5. Service Term:

 

  a. Primary Term Begin Date:

November 01, 1998

 

  b. Primary Term End Date:

October 31, 2004

 

  c) Evergreen Provision:

Yes, grandfathered unilateral evergreen under Section 15.3 of Rate Schedule
SGS-2F

 

  6. Regulatory Authorization: 18 CFR 284.223

 

  7. Additional Exhibits:

Exhibit B No

Exhibit D No